Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Amendment filed on 12/30/2021 has been entered. Claims 1-3, 6-9, 12-14, and 18 are pending and are rejected for the reasons set forth below. 

Information Disclosure Statement
3.        The Information Disclosure Statements (IDS) filed on 11/03/2021 and 12/02/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith. 

Claim Objections
4.       Claims 1, 7, and 13 are objected to because of the following grammatical error: 
	Claims 1, 7, and 13 recite similar wording: “wherein generating the convolutional neural network model comprises, for each convolutional kernel, setting at least one of a height or a width of the convolutional kernel of in the convolutional neural network model to equal to the quantity of the plurality of feature types.” 
	Appropriate correction of the underlined portion of the limitation in the claims is requested. 

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-3, 6-9, 12-14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-3, 6 are directed to a computer-implemented method (i.e., process), claims 7-9, 12 are directed to a non-transitory (i.e., machine), computer-readable medium, and claims 13-15, 18 are directed to a computer-implemented system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “obtaining historical data generated during a specified time period, and partitioning the specified time period into multiple sub time periods; for each sub time period, determining respective features of the historical data in the sub time period; generating, from the historical data, a plurality of feature sequences that each include sorted features for each sub time period, determining a plurality of feature types based on the historical data and on a specific risk management scenario, and, for each feature type of the plurality of feature types: sorting the respective features of the historical data belonging to the feature type in the multiple sub time periods based on a corresponding sorting rule; generating a plurality of convolutional kernels and that is configured to process input service data using the plurality of convolutional kernels and to generate a classification output that specifies a predicted classification of the input service data, wherein for each convolutional kernel, setting at least one of a height or a width of the convolutional kernel to equal to the quantity of the plurality of feature types; and training the plurality of feature sequences that each include the stored features for each sub time period as training samples, wherein the training comprises adjusting parameter values.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely generating and training a convolutional neural network model to identifying a transaction suspected of money laundering from accepted transactions ([Specification [0003]). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a convolutional neural network model”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (i.e., training and applying a model is generic data processing). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “obtaining historical data generated during a specified time period” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 7 recites the at least following limitations of “obtaining historical data generated during a specified time period, and partitioning the specified time period into multiple sub time periods; for each sub time period, determining respective features of the historical data in the sub time period; generating, from the historical data, a plurality of feature sequences that each include sorted features for each sub time period, determining a plurality of feature types based on the historical data and on a specific risk management scenario, and, for each feature type of the plurality of feature types: sorting the respective features of the historical data belonging to the feature type in the multiple sub time periods based on a corresponding sorting rule; generating a plurality of convolutional kernels and that is configured to process input service data using the plurality of convolutional kernels and to generate a classification output that specifies a predicted classification of the input service data, wherein for each convolutional kernel, setting at least one of a height or a width of the convolutional kernel to equal to the quantity of the plurality of feature types; and training the plurality of feature sequences that each include the stored features for each sub time period as training samples, wherein the training comprises adjusting parameter values.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely generating and training a convolutional neural network model to identifying a transaction suspected of money laundering from accepted transactions ([Specification [0003]). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a convolutional neural network model”, and “a computer system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (i.e., training and applying a model is generic data processing). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “obtaining historical data generated during a specified time period” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “obtaining historical data generated during a specified time period, and partitioning the specified time period into multiple sub time periods; for each sub time period, determining respective features of the historical data in the sub time period; generating, from the historical data, a plurality of feature sequences that each include sorted features for each sub time period, determining a plurality of feature types based on the historical data and on a specific risk management scenario, and, for each feature type of the plurality of feature types: sorting the respective features of the historical data belonging to the feature type in the multiple sub time periods based on a corresponding sorting rule; generating a plurality of convolutional kernels and that is configured to process input service data using the plurality of convolutional kernels and to generate a classification output that specifies a predicted classification of the input service data, wherein for each convolutional kernel, setting at least one of a height or a width of the convolutional kernel to equal to the quantity of the plurality of feature types; and training the plurality of feature sequences that each include the stored features for each sub time period as training samples, wherein the training comprises adjusting parameter values.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely generating and training a convolutional neural network model to identifying a transaction suspected of money laundering from accepted transactions ([Specification [0003]). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “one or more computers”, “one or more computer memory devices”, and “a convolutional neural network model”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (i.e., training and applying a model is generic data processing). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “obtaining historical data generated during a specified time period” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 2, 8, and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the determining the respective features of the historical data in the sub time period recited in independent claims 1, 7, and 13 by further specifying for each feature type: determining respective features of the historical data that belong to the feature type in the multiple sub time periods; and training the convolutional neural network model by using the plurality of feature sequences as the training samples comprises: training the convolutional neural network model by using the feature sequence corresponding to each feature type as a training sample. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that 
Regarding dependent claims 3, 9, and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the sorting the respective features of the historical data belonging to the feature type in the multiple sub time periods recited in independent claims 1, 7, and 13 by further specifying performing normalization processing on the respective features of the historical data belonging to the feature type in the multiple sub time periods. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 12, and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the after training the convolutional neural network model using the training samples recited in independent claims 1, 7, and 13 by further specifying partitioning the specified time period into one or more sub time periods; for each sub time period, determining respective features of the service data in the sub time period; generating a second plurality of feature sequences, comprising, for each feature type: sorting the respective features of the service data belonging to the feature type in the one or more sub time periods based on a corresponding sorting rule; and classifying whether the transaction activity described by the service data is legal by inputting the second plurality of feature sequences into the convolutional neural network model to generate a classification output. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.  
	Furthermore, the additional claim limitation of, “obtaining service data generated during a specified time period that describes a transaction activity,” fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)).
	 Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Accordingly, these dependent claims are patent-ineligible

Response to Applicant’s Arguments
8.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-3, 6-9, 12-14, and 18 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that under step 2A, Prong 1, the claims as amended do not fall into any of the enumerated groupings of ineligible subject matter. In particular, generating training samples and subsequently training a neural network model on the training samples is not a method of organizing human activity. Therefore, the rejection should be withdrawn (See Applicant Arguments/Remarks Pages 1-2).
Examiner respectfully submits that for example, the recited limitations, as drafted in independent claim 1, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely generating and training a convolutional neural network model to identifying a transaction suspected of money laundering from accepted transactions ([Specification [0003]). (See e.g., the USPTO PEG Oct. 2019, Pg. 5 - risk mitigation is a fundamental economic practice) Accordingly, the claim recites an abstract idea. See 

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Jenson (U.S. Pub. No. 2015/0264063) teach systems and methods for identifying illegitimate activities based on historical data.
	Bagherinezhad et al. (U.S. Pub. No. 2019/0026600) teach lookup-based convolutional neural network.
ON et al. (U.S. Pub. No. 2018/0285715) teach Convolutional Neural Network (CNN) processing method and apparatus. 
11.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696